IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     July 8, 2004 Session


                         KENNETH MORGAN JOHNSON v.
                        DOROTHY LYNN JOHNSON (HOLT)

                     Appeal from the Chancery Court for Coffee County
                             No. 98-4 John W. Rollins, Judge



                    No. M2003-00866-COA-R3-CV - Filed October 1, 2004




CHARLES D. SUSANO, JR., concurring.


        I agree completely with the majority opinion. I write separately to express my opinion that
the statement in State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244 (Tenn. Ct. App. 2000) that
“[s]etting child support is a discretionary matter,” id. at 248, should not be broadly read. For
example, it is clear to me that a trial court has “limited discretion” to deviate from the amount of
child support determined by applying the rules set forth in Tenn. Comp. R. & Regs., ch. 1240-2-4-
.03. See Jones v. Jones, 930 S.W.2d 541, 544-45 (Tenn. 1996). However, I agree with the majority
that the Kaatrude principle set forth above applies to the facts of this case. Finding no abuse of
discretion in the trial court’s judgment, I concur.


                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE




                                                 1